Exhibit 10.4

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
March 23, 2011 by and between Kensington Leasing, Ltd., a Nevada corporation
(“Kensington”), and Angelique de Maison (“Purchaser”).  Kensington and Purchaser
shall be individually referred to herein as a “Party” and collectively as the
“Parties.”
 
NOW, THEREFORE, in consideration of the premises, and of the promises, covenants
and conditions contained herein, the Parties intending to be legally bound,
hereby agree as follows:
 
ARTICLE 1
 
PURCHASE OF SHARES
 
1.1 Purchase and Sale.
 
(a) On the terms and subject to the conditions set forth in this Agreement,
Kensington hereby agrees to issue and sell to Purchaser, and Purchaser hereby
agrees to purchase from Kensington, shares of common stock (“Common Stock”) of
Kensington (the “Kensington Shares”) at the applicable Per Share Purchase Price
(defined below) as follows (each of the following, an “Installment”):
 
(i) Concurrent with the execution and delivery of this Agreement, Kensington
shall issue and sell to Purchaser, and Purchaser shall purchase from Kensington,
300,000 Kensington Shares (the “First Installment”).
 
(ii) Upon closing of the transactions contemplated by that certain Exchange
Agreement (the “Closing”), dated the date hereof, by and among Kensington,
Wikifamilies SA (“Wikifamilies”), and certain other signatories thereto (the
“Exchange Agreement”), Kensington shall issue and sell to Purchaser, and
Purchaser shall purchase from Kensington, 600,000 Kensington Shares (the “Second
Installment”).
 
(iii) If on or prior to the 15th day following the end of each month in the Call
Period, Kensington sends to Purchaser a written notice (the “Call Notice”)
requesting that Purchaser purchase an amount of shares of Common Stock,
Purchaser shall purchase such amount of Common Stock, up to an aggregate
purchase price of $100,000 (i.e. there shall be no obligation to pay more than
$100,000 to purchase shares in any calendar month), within five business days of
the date of the Call Notice.  The “Call Period” is the period commencing on the
first day of the calendar month following the Closing and ending on the last day
of the 18th calendar month thereafter.  Each purchase pursuant to a Call Notice
is herein referred to as a “Monthly Installment.”
 
(b) Except as provided in Section 1.1(c) and Section 1.1(d), the purchase price
per share for the Kensington Shares purchased pursuant to Section 1.1(a) shall
be $0.25 per share of Common Stock.
 

 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
 
(c) If the Pre-Tax Profit Target is not met as of the last day of any calendar
quarter during the Call Period, the Per Share Purchase Price for each Monthly
Installment shall be $0.20 per share of Common Stock, subject to adjustments
pursuant to Section 1.1(d).  In such event: (i) all future purchases in the
Monthly Installments shall be at a Per Share Purchase Price of $0.20 per share,
and (ii) the Per Share Purchase Price for all prior Installments shall be
retroactively adjusted to $0.20 per share.  Such adjustment shall be effected by
issuing to Purchaser, no later than the last business day of the month
immediately following the last day of the calendar quarter in which the Pre-Tax
Profit Target was not met, for no additional consideration, such additional
number of Kensington Shares as necessary such that in effect, the Per Share
Purchase Price for all Kensington Shares purchased pursuant to this Agreement
equals $.20.
 
(d) If on or prior to the purchase of shares of Common Stock under
Section 1.1(a) of this Agreement (i) Kensington shall subdivide its capital
stock (by any stock split, stock dividend or otherwise), (ii) Kensington shall
combine the outstanding shares of its capital stock, or (iii) there shall be any
capital reorganization or reclassification of Kensington’s capital stock (other
than a change in par value, or from par value to no par value, or from no par
value to par value), the Per Share Purchase Price then in effect shall be
correspondingly adjusted for all future issuances of Common Stock under this
Agreement, and Kensington shall notify Purchaser of such
adjustment.  Corresponding adjustments shall also be made in the event of any
retrospective adjustments to Per Share Purchase Price pursuant to Section
1.1(c).
 
(e) The “Pre-Tax Profit Target” shall be considered met as of the last day of a
calendar quarter if (i) the pre-tax income or loss, as applicable, of
Wikifamilies for such calendar quarter shall not be less than the pre-tax income
or greater than the pre-tax loss, as applicable, for such quarter as set forth
on the Approved Budget; and (ii) the cumulative pre-tax income or loss, as
applicable, of Wikifamilies for the period commencing on the first applicable
date of the Approved Budget and ending the last day of such calendar quarter
shall not be less than the cumulative pre-tax income or greater than the pre-tax
loss, as applicable, for such period as set forth on the Approved Budget.
 
(f) The “Approved Budget” shall mean the budget of Wikifamilies for the period
beginning March 1, 2011 and continuing for the remainder of the Call Period, as
approved in writing by Purchaser and Kensington on the date hereof, or as
modified by mutual agreement of the Parties, which modification shall require
the consent of Wikifamilies if such modification is prior to the Closing.
 
(g) Each Call Notice shall include an unaudited income statement of
Wikifamilies, prepared in accordance with generally accepted accounting
principles, applied consistently with Kensington’s past practices, for the
applicable periods to determine whether the Pre-Tax Profit Target has been
met.  If no Call Notice is provided in the month immediately following the end
of a calendar quarter, the foregoing information shall be separately provided to
Purchaser within 30 days of the end of the calendar quarter.  In the event that
Wikifamilies is merged into Kensington or into any subsidiary of Kensington at
any time prior to the last calendar quarter within the Call Period, Kensington
shall account for Wikifamilies as a separate profit and accounting unit in order
to permit calculations set forth herein.  Purchaser will have the right to
inspect the books and records of Wikifamilies and, if applicable, Kensington,
for purposes of reviewing the calculations set forth herein, provided that
Purchaser shall maintain the confidentiality of all confidential information
about Purchaser or Kensington that she acquires in connection with her
investigation.
 

 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
1.2 Purchaser’s Conditions to Purchase Shares.  It shall be a condition to the
obligation of Purchaser to purchase shares in any Installment that:
 
(a) all representations and warranties of Kensington made in this Agreement
shall be true and correct on and as of the date of such closing with the same
force and effect as if made on and as of that date and Kensington shall have
performed or complied in all material respects with all agreements required by
this Agreement to be performed or complied with by Kensington prior to or at the
closing of such Installment;
 
(b) immediately prior to the closing of such Installment, Kensington shall be
solvent, and the value of its assets, at a fair valuation, is greater than all
of its debts;
 
(c) Kensington and Wikifamilies shall be in substantially the same line of
business as it is on the date of the Closing, and the Board of Directors of
neither Kensington nor Wikifamilies shall have taken any definitive actions with
respect to changing such line of business;
 
(d) there shall not have been any material breach of any of the representations,
warranties or covenants of the Exchange Agreement as in effect on the date
hereof, or any instrument or agreement delivered in connection therewith, by
Wikifamilies or the Wikifamilies Shareholders (defined below); and
 
(e) neither Kensington nor Wikifamilies shall have become subject to any
material contingent liability.
 
1.3 Termination.  This Agreement may be terminated by Purchaser with respect to
any Installments that have yet to be completed, at any time prior to the date
such Installment becomes due, upon the occurrence of one or more of the
following:
 
(a) if the Closing shall not have occurred by May 31, 2011;
 
(b) if Purchaser has been involuntarily removed as Chairman of the Board of
Directors or as a member of the Board of Directors of Kensington (other than for
cause as defined by applicable law), or the Board of Directors has nominated a
slate of directors for election by the stockholders and Purchaser is not
included in such nominations;
 
(c) if there has been a Change in Control;
 
(d) if as of the last day of any quarter during the Call Period either: (i) the
cumulative pre-tax profit or loss, as applicable, of Wikifamilies for the period
commencing on March 1, 2011 and ending on the last day of the applicable
calendar quarter is more than $250,000 lower than the pre-tax income or loss, as
applicable for such period as set forth the Approved Budget.

 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.4

(e) if Kensington or Wikifamilies has become subject to proceedings under any
bankruptcy or insolvency law or other law for the reorganization, arrangement,
composition or similar relief or aid of debtors or creditors;
 
(f) any of the conditions to Purchaser’s obligation to purchase shares, as set
forth in Section 1.2, shall not be satisfied in connection with any Installment;
or
 
(g) Kensington or Wikifamilies shall become subject to any material contingent
liability.
 
In the event of termination of this Agreement by either Kensington or Purchaser,
as provided herein, this Agreement shall forthwith become void and have no
effect, without any liability or obligation on the part of Kensington or
Purchaser; provided that such termination shall not relieve any party hereto for
any breach prior to such termination by a Party hereto of any of its
representations or warranties or any of its covenants or agreements set forth in
this Agreement.
 
1.4 Change in Control.  “Change in Control” shall mean:
 
(a) the consummation of any event which results in any “person” (as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) or group, becoming the “beneficial owner” (as defined in Rule 13d-3
under said Act), directly or indirectly, of securities of Kensington
representing 50% or more of the total voting power represented by Kensington’s
then outstanding voting securities (other than a “person” that is the beneficial
owner of 50% or more of the voting securities of Kensington outstanding
immediately prior thereto); or
 
(b) the approval by the Board of Directors or the stockholders of Kensington of
a merger or consolidation of Kensington with any other corporation or entity,
other than a merger or consolidation that would result in the voting securities
of Kensington outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent corporation of the surviving entity) more
than 50% of the total voting power of the the surviving entity or the parent of
the surviving entity, as applicable, outstanding immediately after such merger
or consolidation; or
 
(c) the approval by the Board of Directors or the stockholders of Kensington of
a plan of complete liquidation of Kensington or Wikifamilies;
 
(d) the approval by the Board of Directors or the stockholders of Kensington of
the sale or disposition by Kensington of all or substantially all of
Kensington’s assets to a person or entity other than an entity controlled by
Kensington;
 
(e) the approval by the Board of Directors or the stockholders of Kensington of
any transaction which results in a person other than Kensington becoming the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of any securities of Wikifamilies;
 
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.4

(f) the approval by the Board of Directors or the stockholders of Kensington of
the sale or disposition by Wikifamilies of all or substantially all of
Wikifamilies’s assets to a person or entity other than an entity controlled by
Kensington or Wikifamilies; or
 
(g) the shareholders of Wikifamilies immediately prior to the transactions
contemplated by the Exchange Agreement (the “Wikifamilies Shareholders”)
transferring or disposing of 50% or more of the Common Stock that they acquired
pursuant to the Exchange Agreement.
 
1.5 Use of Proceeds.  Unless Purchaser consents otherwise, none of the proceeds
from the issuance of Kensington Shares pursuant to the Agreement shall be used
to pay dividends or distributions to the stockholders of Kensington or for the
acquisition of any business or entity.
 
ARTICLE 2
 
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations by Purchaser.  Purchaser hereby represents, warrants,
covenants and acknowledges that:
 
(a) Purchaser has the authority to enter into this Agreement and when this
Agreement is executed and delivered, it shall constitute a legal, valid and
binding obligation, enforceable against Purchaser in accordance with its terms.
 
(b) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
Purchaser of any material agreement or instrument to which she is a party, or by
which she or any of her properties or assets are bound, or result in a violation
of any order, decree, or judgment of any court or governmental agency having
jurisdiction over she or her properties, will not conflict with, constitute a
default under, or result in the breach of, any contract, agreement, or other
instrument to which she is a party or is otherwise bound and no consent,
authorization or order of, or filing or registration with, any court,
governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by her of her obligations hereunder.
 
(c) Purchaser understands and acknowledges that (i) the Kensington Shares being
offered and sold to her hereunder are being offered and sold without
registration under the Securities Act of 1933, as amended (the “Securities Act),
in a private placement that is exempt from the registration provisions of the
Securities Act under Section 4(2) of the Securities Act and Regulation D; (ii)
Purchaser is an “accredited investor” within the meaning of Regulation D under
the Securities Act and (iii) the availability of such exemption depends in part
on, and that Kensington will rely upon the accuracy and truthfulness of, the
foregoing representations and Purchaser hereby consents to such reliance.
 
(d) Purchaser is acquiring the Kensington Shares for her own account for
investment purposes only and not with a view to or for distributing or reselling
such Kensington Shares, or any part thereof or interest therein, without
prejudice, however, to such Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
Kensington Shares in compliance with applicable securities laws.
 
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.4

(e) Purchaser, either alone or together with her representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of an investment in the
Kensington Shares, and has so evaluated the merits and risks of such investment;
Purchaser understands that an investment in the Kensington Shares involves a
“high degree” of risk.
 
(f) Purchaser is able to bear the economic risk of an investment in the
Kensington Shares and, at the present time, is able to afford a complete loss of
such investment.
 
(g) Purchaser acknowledges that she has been afforded (i) the opportunity to ask
such questions as she has deemed necessary of, and to receive answers from,
representatives of Kensington concerning the terms and conditions of the
Kensington Shares and the merits and risks of investing in the Kensington
Shares; (ii) access to information about Kensington and Kensington’s financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate her investment in the Kensington Shares; and
(iii) the opportunity to obtain such additional information which Kensington
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information that she has
received about Kensington.
 
(h) Purchaser acknowledges that all of the certificates for the Kensington
Shares will bear legends restricting their transfer, sale, conveyance or
hypothecation, unless such Kensington Shares are either registered under the
provisions of the Securities Act and under applicable state securities laws or
such registration is not required as a result of applicable exemptions
therefrom.
 
(i) Purchaser acknowledges and agrees that Kensington may place stop transfer
orders with its transfer agent with respect to the Kensington Shares.
 
2.2 Representations by Kensington.  Kensington hereby represents, warrants,
covenants and acknowledges that as of the date hereof:
 
(a) Kensington is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has the legal capacity and
all necessary corporate authority to carry on its business, to own its
properties and assets, and to enter into and perform this Agreement and to
consummate the transactions contemplated hereby.
 
(b) This Agreement has been duly authorized, executed and delivered by
Kensington and constitutes a legal, valid and binding obligation of Kensington,
enforceable against Kensington in accordance with its terms.
 
(c) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
Kensington of, any of the terms or provisions of, or constitute a default under
the certificate of incorporation or bylaws of Kensington, or any material
agreement or instrument to which Kensington is a party, or by which it or any of
its properties or assets are bound, or result in a violation of any order,
decree, or judgment of any court or governmental agency having jurisdiction over
Kensington or Kensington’s properties, will not conflict with, constitute a
default under, or result in the breach of, any contract, agreement, or other
instrument to which Kensington is a party or is otherwise bound and no consent,
authorization or order of, or filing or registration with, any court,
governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by Kensington of its obligations hereunder.
 

 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
(d) The Kensington Shares will, when issued in accordance with this agreement,
be duly authorized, validly issued, fully paid, and non-assessable.
 
ARTICLE 3
 
NOTICES
 
All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when sent if sent by fax or e-mail,
or the date received if sent by overnight courier, and if mailed shall be deemed
to have been given on the first business day after mailing by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
To Purchaser:
Angelique de Maison
1005 S. Center Street
Redlands, CA 92373
 
To Kensington:
Kensington Leasing, Ltd.
1005 S. Center Street
Redlands, CA 92373
Attn: Trisha Malone, CFO
Telephone: (619) 717-8047
Facsimile: (619) 568-3148
Email: trish@usdenergy.com



ARTICLE 4
 
MISCELLANEOUS
 
4.1 Additional Undertakings.  Each of the Parties agrees to take such actions as
are reasonably necessary to carry out the intentions of the Parties under this
Agreement, including but not limited to the prompt execution and delivery of any
documents reasonably necessary to carry out and perform the terms or intention
of this Agreement.
 
4.2 Costs and Expenses.  All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses, unless otherwise agreed.
 
4.3 Governing Law; Venue; Choice of Language.  This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, USA,
without regard to conflicts of laws of principles, and each Party hereby agrees
that all performances due and transactions undertaken pursuant to this Agreement
shall be deemed to be due or have occurred in California, and the exclusive
venue and place of jurisdiction for any litigation arising from or related to
this Agreement shall be the state or federal courts located in Orange County,
State of California, USA.
 

 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.4
 
4.4 Headings.  The headings used in this Agreement are for convenience only, do
not form a part of this Agreement, and shall not affect in any way the meaning
or interpretation of this Agreement.
 
4.5 Counterparts.  This Agreement may be executed in one or more counterparts
which when taken together shall constitute one agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
4.6 Enforcement of Agreement.  This Agreement is intended for the benefit of the
Parties hereto and is not for the benefit of, nor may any provisions hereof be
enforced by any other person, firm or entity.
 
4.7 Modification and Amendments.  This Agreement may be amended, modified and
supplemented in writing only by the mutual consent of the Parties hereto.
 
4.8 Successors and Assigns.  This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the Parties hereto without the prior written consent of the other parties, and
any attempts to do so without the consent of the other Parties shall be void and
of no effect.
 
4.9 Attorneys Fees and Costs.  In the event any Party breaches the terms of this
Agreement, the non-breaching Parties shall be entitled to the recovery of their
reasonable attorney’s fees and other professional costs and fees incurred in
enforcing their rights hereunder.
 
4.10 Entire Agreement.  This writing constitutes the entire agreement and
understanding between the Parties hereto with respect to the subject matter
contained herein. No Party is relying on any representation or statement not
contained in this writing.  This Agreement supersedes and cancels any prior
agreements relating to the subject matter contained herein.
 
4.11 Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(signature page follows)

 
 
8

--------------------------------------------------------------------------------

 
Exhibit 10.4

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.


KENSINGTON LEASING, LTD.
 
 
By: /s/ Trisha Malone
 
Name: Trisha Malone
Title: Chief Financial Officer
     
PURCHASER:
 
 
/s/ Angelique de Maison                                                     
Angelique de Maison
 




 
 
9

--------------------------------------------------------------------------------

 
